UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 CHRISTOPHER DEMITRY,

                Plaintiff,

        v.
                                                           Civil Action No. 18-1177 (DLF)
 FAUQUIER COUNTY GOVERNMENT, et
 al.,

                 Defendants.


                                  MEMORANDUM OPINION

       In his complaint, the plaintiff Christopher Demitry asserts several grievances against four

defendants: Fauquier County Government, Service First Management and Consulting, Inc.,

Snow Hill Homeowner’s Association, Inc., and Virginia Department of Transportation. Before

the Court are defendants’ motions to dismiss the complaint. See Dkt. 3; Dkt. 4; Dkt. 5; Dkt. 7.

All four defendants argue, among other things, that this Court lacks subject matter jurisdiction to

address Demitry’s claims. In response to the defendants’ motions, Demitry asks the Court to

dismiss the case without barring the resubmission of his claims to the appropriate venue. See

Dkt. 9; Dkt. 10; Dkt. 11; Dkt. 12. Under Rule 41(a)(1) of the Federal Rules of Civil Procedure, a

plaintiff may voluntarily dismiss an action “before the opposing party serves either an answer or

a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i); see also Mitchell v. United

States Bank Nat’l Ass’n, 293 F. Supp. 3d 209, 213 (D.D.C. 2018) (citations omitted)

(“[V]oluntary dismissal is available where the defendant files a Rule 12(b) motion that does not

rely on materials outside the pleadings.”). That voluntary dismissal is without prejudice unless

the plaintiff’s notice of dismissal specifies otherwise. Fed. R. Civ. P. 41(a)(1)(B).
       Accordingly, pursuant to Rule 41(a)(1), this case is dismissed without prejudice. The

defendants’ pending motions to dismiss are denied as moot. The Clerk of Court shall close this

case. A separate order consistent with this decision accompanies this memorandum opinion.




                                                           ________________________
                                                           DABNEY L. FRIEDRICH
                                                           Uited States District Judge
Date: August 1, 2018